Citation Nr: 0902735	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-40 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD), to include chronic depression, chronic 
anxiety, agoraphobia, and a personality disorder and if so, 
whether service connection is warranted for the claimed 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk



INTRODUCTION

The veteran had active duty military service from June 1976 
to August 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in St. Paul, Minnesota.  

On his December 2005 VA Form 9, the veteran characterizes his 
disability as PTSD resulting from his active duty service.  
Since the RO has not previously considered a claim for PTSD, 
this issue is REFERRED to the RO for consideration.

The issue of service connection for an acquired psychiatric 
disorder other than PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A January 1978 RO rating decision denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder; the veteran was notified of his 
appellate rights, but did not perfect an appeal.

2. Evidence associated with the claims file after the last 
final denial in January 1978 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
veteran's claim.


CONCLUSIONS OF LAW

1. The January 1978 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for an acquired 
psychiatric condition other than PTSD, to include chronic 
depression, chronic anxiety, and agoraphobia, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the veteran's request to reopen 
his claim for service connection for an acquired psychiatric 
disorder, the Board notes that a lengthy discussion of VCAA 
notice is unnecessary as the Board is reopening this claim.  

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the veteran's service treatment records are 
associated with the claims file, as are various VA and 
private treatment records.  The Board finds that all relevant 
evidence necessary for an equitable disposition of the issue 
of reopening the veteran's claim has been obtained, and that 
this issue is therefore ready for appellate review.

II. Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id. See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) (2008) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

At the time of the prior final decision in this matter, as 
issued in a January 1978 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
treatment records and lay statements made by the veteran.

The veteran's initial claim of entitlement to service 
connection for a psychiatric disorder was denied by RO rating 
decision dated in January 1978.  This rating decision 
indicates that the basis for the RO's denial was that the 
only current psychiatric disorder was a congenital 
personality disorder and not a compensable disability.  
38 C.F.R. § 3.303(c) (stating that personality disorders are 
not diseases or injuries for VA compensation purposes).  The 
veteran did not timely appeal this decision; therefore, it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  The veteran filed a request to reopen this 
previously disallowed claim and submitted additional 
evidence.  In a July 2005 rating decision, the RO denied the 
veteran's request to reopen his claim because it considered 
his disability a noncompensable personality disorder.  The 
veteran perfected an appeal by filing a timely Notice of 
Disagreement in August 2005 and a substantive appeal in 
December 2005.

The Board notes that the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board may 
not discuss the merits of the final decision until the 
veteran has presented new and material evidence sufficient 
for the Board to reopen the claim.  See 38 U.S.C.A. § 5108 
(West 2002).

In regard to whether the veteran's claim may be reopened, the 
Board finds that private treatment records submitted by the 
veteran constitute new and material evidence.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  First, this evidence 
was not part of the record at the time of the prior final 
rating decision in January 1978.  Therefore, it is new.  
Second, it addresses the reason for the RO's previous denial 
and relates to an unestablished fact necessary to 
substantiate the veteran's claim.  Therefore, it is material.

The RO has previously denied the veteran service connection 
because it determined his disability was a congenital 
personality disorder and therefore not compensable.  This 
decision was primarily based on the veteran's service 
treatment records, which contain a diagnosis attributing his 
depression and anxiety to a personality disorder.  In 
response, the veteran has submitted evidence in the form of 
private treatment records indicating that he has a 
psychiatric condition that is acquired in nature.  Acquired 
psychiatric disorders, or diseases or injuries superimposed 
onto personality disorders, are compensable under the 
regulation.  38 C.F.R. § 4.130 (2008); VAOPGCPREC 82-90 (July 
18, 1990).

On multiple occasions, including in July 2003, December 2003, 
and January 2004, the veteran was diagnosed with a major 
depressive disorder under Axis-I of the DSM-IV rating 
criteria.  This evidence suggests that the veteran suffers 
from compensable chronic depression that is not merely the 
result of a personality disorder.  For current purposes, the 
credibility of this evidence is presumed.  See Justus, supra.  

In sum, the veteran has submitted new and material evidence 
which is so significant that it must now be considered in 
order to fairly decide the merits of his claim.  It relates 
to an unestablished fact necessary to substantiate the 
veteran's claim and as such, his claim for entitlement to 
service connection for an acquired psychiatric condition 
other than PTSD, to include chronic depression, chronic 
anxiety, and agoraphobia, must be reopened for full review.  
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include chronic depression, 
chronic anxiety, and agoraphobia, is reopened, and to this 
extent the claim is granted.


REMAND

While the veteran has offered sufficient new and material 
evidence to reopen his claim, there is nevertheless 
insufficient evidence in the record for the Board to make a 
proper determination.  Specifically, the Board believes there 
is additional outstanding evidence which must be obtained to 
fairly adjudicate the veteran's claim.

The Board notes three additional sources indicated in the 
record that could yield additional probative evidence.  
First, the Board notes a Consultation Sheet dated in March 
1977 in the veteran's service treatment records.  This record 
refers to a psychiatric hospitalization the veteran suffered 
during service in December 1976 in San Diego, California.  It 
is possible these records are located at the Naval Medical 
Center in San Diego or elsewhere in VA's constructive 
possession.  VA is required to obtain these records or 
explain why further efforts to obtain such records would be 
futile.  38 U.S.C.A. § 5103A(c)(1) (West 2002).  The current 
record does not reflect that VA has done either.

Next, the Board notes that the veteran requested in a VA Form 
21-4138 received by the RO in February 2005 that VA obtain 
his treatment records from the VA Medical Center in Fargo, 
North Dakota.  There is no evidence in the record indicating 
that VA has attempted to obtain these records.  Under 
38 U.S.C.A. § 5103A(c)(2) (West 2002), VA is obligated to 
obtain these records or explain why they are not associated 
with the claims file.

Third, the Board notes a letter sent by the veteran's 
attorney in October 2004 to the veteran's psychologist, Dr. 
Smith, requesting records to associate with a Social Security 
claim.  If in fact the veteran has filed a claim for Social 
Security benefits, VA is required by to obtain the records, 
yet there is no indication VA has attempted to do so.  
38 U.S.C.A. § 5103A(c)(3); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection.  
Dingess held that VA must provide notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided notice regarding 
the type of evidence necessary to establish a disability 
rating or effective date.  As these questions are involved in 
the present appeal, such notice should be provided to the 
veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Obtain copies of any outstanding 
clinical service records related to the 
veteran's psychiatric hospitalization in 
December 1976 in San Diego, CA.  A 
specific request for December 1976 Balboa 
Navy Hospital psychiatric treatment 
records should be made.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3. Obtain copies of any outstanding 
treatment records, from active service to 
the present, related to the veteran's 
psychiatric health history from the VA 
Medical Center in Fargo, North Dakota.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

4. Obtain copies of any outstanding Social 
Security disability records associated 
with the veteran's psychiatric disorder.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

5.  The veteran should be afforded a VA 
examination to determine the existence and 
etiology of any currently manifested 
acquired psychiatric disorders.  All 
indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect that 
such review is accomplished.  For each 
psychiatric diagnosis, the examiner should 
offer an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the diagnosed 
acquired psychiatric disorder existed 
during the veteran's active service or is 
related to his active service.  If it 
cannot be determined whether the veteran 
currently has an acquired psychiatric 
disorder that is related to his active 
service, on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

6. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


